EXHIBIT 10.17

 

Cancelled

 

PROMISSORY NOTE

 

$1,300,000.00

   Denver, Colorado      June 3, 2003

 

FOR VALUE RECEIVED, the undersigned TROY H. LOWRIE, a Colorado resident
(“Borrower”), hereby promises to pay to the order of VCG HOLDING CORP., a
Colorado corporation (“VCG”), at 1601 W. Evans Avenue, Suite 200, Denver,
Colorado 80223, or at such other place as VCG or any subsequent holder hereof
(the “Holder”) may, from time to time, designate in writing, the principal sum
of ONE MILLION THREE HUNDRED THOUSAND AND 00/100 DOLLARS ($1,300,000.00).

 

1. Principal and Interest. Interest shall accrue on the unpaid principal from
the date hereof at a simple annual rate of nine percent (9.0%) (the “Interest
Rate”). Interest shall be payable monthly on the third day of each month,
beginning on July 3, 2003. On June 3, 2004 (the “Maturity Date”), the entire
unpaid principal amount and any interest accrued but unpaid and all other sums
due under this Promissory Note (“Note”) shall be paid in full to the Holder.

 

All payments under this Note shall be made only in lawful money of the United
States of America, at the address above or such place as the Holder hereof may
designate in writing from time to time.

 

2. Prepayment. This Note may be prepaid in part (or in full) at any time prior
to the Maturity Date (except as expressly provided herein), and from time to
time, without premium or penalty, and without the prior consent of the Holder
hereof, on the conditions that Borrower shall concurrently pay all accrued but
unpaid interest on the amount of principal outstanding due at the time of each
prepayment.

 

3. Default and Acceleration. Upon the occurrence of a default by the Borrower in
any payment of interest or principal due hereunder, at the option of the Holder
hereof, (i) the entire outstanding principal balance and all accrued but unpaid
interest shall become immediately due and payable upon written notice to
Borrower and (ii) the Holder may pursue all other rights and remedies available
under this Note, any instrument securing payment of this Note, or by law.

 

4. Default Rate of Interest. Upon the occurrence of a Default, Borrower promises
to pay interest on the outstanding principal balance of this Note at a simple
rate of interest equal to fifteen percent (15%) per annum (“Default Rate”).

 

Page 1 of 3

    

     ________(Borrower)



--------------------------------------------------------------------------------

5. Early Discharge. Upon full payment of the outstanding principal balance and
all accrued but unpaid interest, this Note shall be fully discharged, cancelled
and surrendered to Borrower.

 

6. Remedies Cumulative. The rights or remedies of the Holder as provided in this
Note and any instrument securing payment of this Note shall be cumulative and
concurrent and may be pursued at the sole discretion of the Holder singly,
successively, or together against Borrower and/or collateral securing payment of
this Note. The failure to exercise any such right or remedy shall in no event be
construed as a waiver or release of such rights or remedies or the right to
exercise them at any later time.

 

7. Forbearance. Any forbearance of the Holder in exercising any right or remedy
hereunder, or otherwise afforded by applicable law, shall not be a waiver of or
preclude the exercise of any right or remedy. The acceptance by the Holder of
payment of any sum payable hereunder after the due date of such payment shall
not be a waiver of the Holder’s right to require prompt payment when due of all
other sums payable hereunder.

 

8. Application of Payments. All payments made on this Note shall be applied
first to to payment of accrued but unpaid interest and the remainder of all such
payments shall be applied to the reduction of the outstanding principal balance
on this Note.

 

9. Usury. In the event the interest provisions hereof, any exactions provided
for herein or any instrument securing this Note, shall result, in an effective
rate of interest which, exceeds the limit of the usury or any other applicable
law, all sums in excess of those lawfully collectible as interest for the period
in question shall, without further agreement or notice between or by any party
hereto, be applied upon the outstanding principal balance of this Note
immediately upon receipt of such moneys by the Holder, and any such amount in
excess of such outstanding principal balance shall be immediately returned to
Borrower.

 

10. Jurisdiction. This Note is to be governed according to the laws of the State
of Colorado, without giving effect to conflict of law principles.

 

11. Binding Effect. This Note shall be binding upon Borrower, and its successors
and assigns and shall inure to the benefit of the Holder and its successors and
assigns.

 

Page 2 of 3

    

     ________(Borrower)



--------------------------------------------------------------------------------

12. Notice. Any notice required or permitted to be given hereunder shall be in
writing and will be deemed received (a) on the date of receipted delivery by a
courier service or (b) on the fifth business day after mailing, by registered or
certified United States mail, postage prepaid, to the appropriate party at its
address set forth below:

 

If to BORROWER:

Troy H. Lowrie

1601 W. Evans Avenue, Suite 200

Denver, Colorado 80223

If to VCG:

VCG Holding Corp.

1601 W. Evans Avenue, Suite 200

Denver, Colorado 80223

Attn: Donald W. Prosser

With a copy to:

A. Thomas Tenenbaum, Esq.

Tenenbaum & Kreye LLP

Plaza Tower One, Suite 2025

6400 S. Fiddler’s Green Circle

Englewood, Colorado 80111

 

13. Attorneys’ Fees. Borrower further promises to pay all reasonable attorneys’
fees incurred by the Holder in connection with any Default hereunder and in any
proceeding brought to enforce any of the provisions of this Note.

 

IN WITNESS WHEREOF, Borrower has duly executed this Promissory Note effective as
of the day and year first above written.

 

BORROWER:

/s/ Troy H. Lowrie

--------------------------------------------------------------------------------

Troy H. Lowrie Date: August 5, 2003

 

Page 3 of 3

    

     ________(Borrower)